- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2011 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Quantity % of participation Type of Securities/Derivatives Same type of Shares Total Common Shares 1,216,073,621 64.6426 32.3213 Non-Voting Shares 19,151,410 1.0180 0.5090 Closing Balance Quantity % of participation Type of Securities/Derivatives Same type of Shares Total Common Shares 1,216,073,621 64.6426 32.3213 Non-Voting Shares 19,151,410 1.0180 0.5090 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2011 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and ( ) Technical and Family (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee Advisory Agencies Dependants Openning Balance % of participation Type of Securities/Derivatives Quantity Same type of Shares Total Common Shares 13,087,920 0.6957 0.3478 Non-Voting Shares 17,665,190 0.9390 0.4695 Closing Balance % of participation Type of Securities/Derivatives Quantity Same type of Shares Total Common Shares 13,087,920 0.6957 0.3478 Non-Voting Shares 17,665,190 0.9390 0.4695 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and ( ) Technical and Family (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee Advisory Agencies Dependants Openning Balance % of participation Type of Securities/Derivatives Quantity Same type of Total Shares Common Shares 5 0.0213 0.0213 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Total Shares Common Shares 5 0.0213 0.0213 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2011 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and ( ) Technical and Family ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee Advisory Agencies Dependants Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Total Shares Common Shares 897,516 0.0477 0.0238 Non-Voting Shares 1,912,779 0.1016 0.0508 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. Sell 10-Jan 500 31.97 R$ 15,985.00 Non-Voting Shares C.T.V.M. Total R$ Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Total Shares Common Shares 899,573 0.0478 0.0239 Non-Voting Shares 1,913,489 0.1017 0.0508 Note: New members who belong to Board of Executive Officers Eurico Ramos Fabri Jorge Pohlmann Nasser José Luis Elias CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2011 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and ( ) Technical and Family ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee Advisory Dependants Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Total Shares Common Shares 10,042 0.0005 0.0002 Non-Voting Shares 157,139 0.0083 0.0041 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Buy 12-Jan 1,000 33.05 R$ 33,050.00 Non-Voting Shares Bradesco S.A. Buy 24-Jan 6 32.00 R$ 192.00 Non-Voting Shares C.T.V.M. Buy 24-Jan 1,400 32.01 R$ 44,814.00 Non-Voting Shares Total R$ Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Total Shares Common Shares 10,042 0.0005 0.0002 Non-Voting Shares 159,545 0.0084 0.0042 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2011 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and (x) Technical and Family ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee Advisory Dependants Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Total Shares Common Shares 11,071 0.0005 0.0002 Non-Voting Shares 16,395 0.0008 0.0004 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Total Shares Common Shares 11,071 0.0005 0.0002 Non-Voting Shares 16,395 0.0008 0.0004 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 10, 2011 BANCO BRADESCO S.A. By: /S/ Domingos Figueiredo de Abreu Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
